Dismissed and Opinion Filed February 21, 2020




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-19-01325-CR

                           RONNIE JOE WILLIAMS, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 439th Judicial District Court
                                Rockwall County, Texas
                           Trial Court Cause No. 2-18-0309

                            MEMORANDUM OPINION
                      Before Justices Myers, Whitehill, and Pedersen, III
                                   Opinion by Justice Myers
       Appellant has filed a motion to dismiss the appeal. Both appellant and appellant’s counsel

have signed the motion. See TEX. R. APP. P. 42.2(a). We grant the motion to dismiss and dismiss

the appeal.




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE
Do Not Publish
TEX. R. APP. P. 47
191325F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

RONNIE JOE WILLIAMS, Appellant                      On Appeal from the 439th Judicial District
                                                    Court, Rockwall County, Texas
No. 05-19-01325-CR         V.                       Trial Court Cause No. 2-18-0309.
                                                    Opinion delivered by Justice Myers. Justices
THE STATE OF TEXAS, Appellee                        Whitehill and Pedersen, III participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 21st day of February, 2020.




                                              –2–